PER CURIAM:
Frank M. Neff appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Neff v. CMS, No. 1:11-cv-00582-RDB, 2011 WL 5237758 (D.Md. filed Oct. 31, 2011, and entered Nov. 1, 2011). We deny all of Neffs pending motions for relief and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.